Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1, 2, 11, 12, 14, 15, 17, 22-26 and 31 are under consideration in this application.  
             Claims 3, 9, 10, 19, 27, 34 and 35 are held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b). 
Election/Restrictions
Applicant’s election without traverse of Group I and compound Z-100 on page 62 of the specification in the reply filed on January 12, 2021 is acknowledged. 
The restriction requirement is deemed sound and proper and is hereby made final.
This application has been examined to the extent readable on the elected compound and expanded to include a genus wherein Z1 is N, Z2 is CR9, Z3 is CR10, R2 is pyridine substituted by piperazine, R1, R3, Ra1, Rb1, Ra2, Rb2, Ra3, Ra4, R5, R6, R9, R10 and L represent non-heterocyclic groups, X, Ra0 and Rb0 as set forth in claim 1, exclusively.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2, 11, 12, 14, 15, 17, 22-26 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is a lack of description as to how the prodrugs are produced and what prodrugs are produced in the specification.  
              The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.
(Wolff, Manfred E., Ed.  Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, New York: John Wiley & Sons, 1996, vol. 1, pp. 975-976)
 
           Claims 1, 2, 11, 12, 14, 15, 17, 22-26 and 31 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound of the formula or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for any prodrugs of a compound of the formula..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
	The instant claims recite “A compound ...  or prodrug salt thereof” wherein there is insufficient description in the specification regarding the types of ‘prodrugs’ intended by the recitation.  The specification does not provide a definition for the term “prodrug”.
The term “prodrug’, generally represents, for example, a prodrug which upon administration to a mammal is capable of providing (directly or indirectly) an active compound thereof’.  In the instant case, however, the specification does not provide what are some of the examples of these “prodrugs”.
The term ‘prodrug’ is directed to, for example, metabolic precursors of compounds of the formula.  Prodrugs refers to compounds converted under physiological conditions or by solvolysis to a biologically active compound of the formula.  There is no disclosure regarding any other prodrugs, metabolic precursors, esters, etc. that are capable of providing compounds of the invention that are intended to be “prodrugs”.  Since functional groups such as esters, etc. are already included in the claimed compounds, it is not clear whether compounds bearing these groups are excluded from being a potential “pharmaceutically acceptable derivative” of the claimed invention.  If compounds bearing these groups (i.e., ester, etc.), which are likely to undergo in vivo transformation, are excluded then what is included in the definition of the above 
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term 'prodrugs' is quite broad.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for the combination of the invention compound with various types of ‘second compound’ or ‘carrier molecule’ intended by the instant claim language.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in a patient, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science. For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive. It must be metabolized to a second substance in a human at a rate and to an 
There is no working example of a pharmaceutically functional prodrug of a compound of the formula.  The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body. 
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term 'in vivo hydrolysable ester' is quite broad.
Wolff (Medicinal Chemistry) in the last paragraph on page 975 describes the artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts. All would have a Ph. D. degree and several years of industrial experience. 
It is well established that “the scope of enablement varies inversely degree of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by the word “prodrug”. Thus, undue experimentation will be required to determine if any particular derivative is, in fact, a pharmaceutically functional derivative such as a prodrug.
Based on these facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
The nature of the invention
        The nature of the invention is the preparation of compounds, their salts and all the recited produgs in claim 3.
          Finding a prodrug is an empirical exercise. Predicting, for example, if a certain compound is in fact a prodrug that produces the active compound metabolically at a therapeutic concentration and a useful rate, is filled with experimental uncertainty. Attempts have been made to predict drug metabolism de novo, but this is still an experimental science. A prodrug of a compound must meet three tests. It must itself be biologically active. It must be metabolized to a second substance in vivo at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Determining whether a particular compound meets these three criteria requires a clinical trial setting and a large quantity of experimentation. 
State of the Prior Art
        "Pro-drugs” are commonly known in the art as drugs which are administered in an inactive (or less active) form, and then metabolized in vivo into an active metabolite. As disclosed in Expert Opinions “Prodrugs as therapeutics”), “prodrugs are bioreversible derivatives of drug molecules used to overcome some barriers to the utility of the parent drug molecule. These barriers include, but are not limited to, solubility, permeability, stability, presystemic metabolism, and targeting limitations” (277). Stella, Valentino J, Expert Opinion of Therapeutic Patents, “Prodrugs as therapeutics,” 2004 14(3): 277-280. Wolff et al. (Burger’s Medicinal Chemistry, 5th Ed., Vol. 1, pgs. 975-977, 1994) summarizes the state of the prodrug art, the lengthy research involved in successfully identifying a prodrug, and difficulties of extrapolating between species. With the limited direction and exemplification the specification offers, it is highly unpredictable whether or not the compounds of the Formula (1) will actually form effective prodrugs. Testa, Bernard, Biochemical Pharmacology, Prodrug Research: futile or fertile? 68 (2004) 2097-2106, discloses, on page 2098, the various challenges in prodrug research, concluding that all of these challenges may render prodrug optimization difficult to predict and achieve. Finally, Ettmayer, Peter, Medicinal Chemistry, Lessons Learned from Marketed and Investigational Prodrugs, 47(10) (2004) 2394-2404, discloses, on page 2401, that "the prodrug strategy should only be considered as a last resort to improve the oral bioavailability of important therapeutic agents" and “At the beginning of each prodrug program, there should be a clear definition of the problem to solve and defect to improve. The prodrug approach should not be misunderstood as a universal solution to all barriers to a drug's usefulness, and on page 2402, "The majority of all prodrug approaches face the challenge of identifying the optimal prodrug plus its activation system to enhance or prolong the concentration of the active principle at the site of action. Because of the complex situation of prodrug transport and processing, we recommend, especially for novel prodrug principles, that the first step should be to design and investigate different prodrug prototypes of high diversity 
The amount of direction or guidance and the presence or absence of working examples
           The specification provides no further insight into any particular prodrugs or derivatives that would be converted to the instantly claimed compounds in vivo.  However, as discussed above, it would be necessary for Applicant to provide evidentiary support for each embodiment due to the unpredictability in the art with regards to the success of prodrugs with some drugs over others. There are no working examples in the specification that show how to make or use prodrugs of the instantly claimed compounds. Additionally, the lack of examples in the specification is not sufficient to enable one skilled in the art to which it pertains to make and use any pharmaceutically acceptable prodrug as interpreted broadly by one of ordinary skill in the art. The specification does not adequately enable a method of making all prodrugs and derivatives of the compounds that the claims encompass, as defined in the instant specification. The specification has limited exemplification thereof and of the necessary starting materials, as discussed supra. 
	As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:
[T]he specification purports to each, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However... there is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds..., there is...no evidence that such compounds even exist.

The same circumstance is true here. 

The breadth of the claims   
             The breadth of the claims is drawn to the preparation of compounds and their salts and prodrugs in the specification.
             The claims are drawn to any compound which is converted to a therapeutically active compound rhe after administration, and the term should be interpreted as broadly in the instant application as is generally understood in the art. As discussed above, this broad disclosure cannot possibly enable one skilled in the art to which it pertains to make and use any pharmaceutically acceptable prodrug due to the unpredictability in the art with regards to the success of prodrugs with some drugs over others.
The quantity of experimentation needed
              The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of preparing the any prodrugs recited in the specification.
       Predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, pp. 205-213).
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application. 
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11, 12, 14, 15, 17, 22-26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            The expression “prodrug” in the claims is indefinite since it includes compounds not contemplated by applicants.
             The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).

          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.     
Allowable Subject Matter
The prior art does not disclose or make obvious the claimed isoquinoline compounds. The closest prior art reference, US 2013/345200, discloses compounds that differ in having an indole ring rather than applicants’ isoquinoline ring.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and if limited to the subject matter indicated as being examinable, supra.
Claims 2, 11, 12, 14, 15, 17, 22-26 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if rewritten directed to the elected subject matter.

                                           Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 24, 2021